                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF OHIO
                      WESTERN DIVISION AT CINCINNATI

PHILLIP ELMORE,

                          Petitioner,                    :    Case No. 1:07-cv-776

        - vs -                                                Chief Judge Edmund A. Sargus, Jr.
                                                              Magistrate Judge Michael R. Merz

TIM SHOOP, Warden,

                                                         :
                          Respondent.


    DECISION AND ORDER ON MOTIONS TO AMEND AND STAY
              AND FOR EVIDENTIARY HEARING


        This capital habeas corpus case is before the Court on Petitioner Phillip Elmore’s Motion

to Amend his habeas corpus petition (ECF No. 175); Motion for an Evidentiary Hearing (ECF No.

183); and Motion to Stay and Abate1 Federal Habeas Corpus Proceedings Pending Disposition of

Successive State Post-Conviction Petition (“Motion to Stay,” ECF No. 187). Respondent is

opposed (ECF Nos. 186, 196). Elmore, in turn, has filed reply memoranda in support (ECF Nos.

193, 194, 197). The Court heard oral argument on the motions on July 24, 2019

        All three Motions are non-dispositive pretrial motions on which an assigned Magistrate

Judge has authority to enter a decision in the first instance. Fed.R.Civ.P. 72(a); Monroe v. Houk,

No. 2:07-cv-258, 2016 U.S. Dist. LEXIS 38999 (S.D. Ohio, Mar. 23, 2016)(Sargus, C.J.);




1
  Motions to this effect since Rhines v. Weber, 544 U.S. 269, 277-278 (2005), have typically been labeled “motion to
stay and abey,” presumably because most attorneys would rather use two parallel words instead of just one. “Abey”
is a made-up word, a sort-of shortcut for “hold in abeyance.” “Abate” is closer in meaning to “terminate.” Compare
the entries for “abate” and “abeyance” in BRYAN GARNER, DICTIONARY OF LEGAL USAGE (3rd ed.)

                                                         1
McKnight v. Bobby, 2017 U.S. Dist. LEXIS 63861 (S.D. Ohio Apr. 27, 2017)(Dlott, D.J.).



The Motion to Amend



       Petitioner seeks to file a Fourth Amended Petition to:

1.     “[a]dd Claim XX, that he is intellectually disabled and exempt from execution under the

Eighth Amendment pursuant to Moore v. Texas (Moore II), 586 U.S. ___, [139 S. Ct. 666] (per

curiam), Moore v. Texas (Moore I), 581 U.S. ___, 137 S. Ct. 1039 (2017), and Hall v. Florida,

572 U.S. 701 (2014).” (Motion to Amend, ECF No. 175, PageID 13185).

2.     “discussion of the intervening Supreme Court decision in McCoy v. Louisiana, 584 U.S.

___, [139 S. Ct. ___] (2018).” Id.

3.     “discussion of the ineffectiveness of trial counsel in failing to secure and present evidence

to the trial court and jury that Mr. Elmore suffers intellectual disability.” Id.

       Motions to amend habeas corpus petition are governed by 28 U.S.C. § 2242 which

incorporates Fed.R.Civ.P. 15. The general standard for considering a motion to amend under Rule

15 was enunciated by the United States Supreme Court in Foman v. Davis, 371 U.S. 178 (1962):

               If the underlying facts or circumstances relied upon by a plaintiff
               may be a proper subject of relief, he ought to be afforded an
               opportunity to test his claim on the merits. In the absence of any
               apparent or declared reason -- such as undue delay, bad faith or
               dilatory motive on the part of the movant, repeated failure to cure
               deficiencies by amendments previously allowed, undue prejudice to
               the opposing party by virtue of any allowance of the amendment,
               futility of amendment, etc. -- the leave sought should, as the rules
               require, be "freely given."

371 U.S. at 182.     See also Fisher v. Roberts, 125 F.3d 974, 977 (6th Cir. 1997) (citing Foman

standard).


                                                   2
       In considering whether to grant motions to amend under Rule 15, a court should consider

whether the amendment would be futile, i.e., if it could withstand a motion to dismiss under Rule

12(b)(6). Hoover v. Langston Equip. Assocs., 958 F.2d 742, 745 (6th Cir. 1992); Martin v.

Associated Truck Lines, Inc., 801 F.2d 246, 248 (6th Cir. 1986); Marx v. Centran Corp., 747 F.2d

1536 (6th Cir. 1984); Communications Systems, Inc., v. City of Danville, 880 F.2d 887 (6th Cir.

1989); Roth Steel Products v. Sharon Steel Corp., 705 F.2d 134, 155 (6th               Cir. 1983);

Neighborhood Development Corp. v. Advisory Council, 632 F.2d 21, 23 (6th Cir. 1980); United

States ex rel. Antoon v. Cleveland Clinic Found., 978 F. Supp. 2d 880, 887 (S.D. Ohio 2013)(Rose,

J.); William F. Shea, LLC v. Bonutti Reseach Inc., 2011 U.S. Dist. LEXIS 39794, *28 (S.D. Ohio

March 31, 2011) (Frost, J.).

       Likewise, a motion to amend may be denied if it is brought after undue delay or with

dilatory motive. Foman v. Davis, 371 U.S. 178 (1962); Prather v. Dayton Power & Light Co.,

918 F.2d 1255, 1259 (6th Cir. 1990); Bach v. Drerup, 2012 U.S. Dist. LEXIS 35574, *1 (Ovington,

M.J.); Crawford v. Roane, 53 F.3d 750, 753 (6th Cir. 1995), cert denied, 517 U.S. 112

(1996)(amendment should be denied if it “is brought in bad faith, for dilatory purposes, results in

undue delay or prejudice to the opposing party, or would be futile.”). In Brooks v. Celeste, 39 F.3d

125 (6th Cir. 1994), the court repeated and explicated the Foman factors, noting that “[d]elay by

itself is not a sufficient reason to deny a motion to amend. Notice and substantial prejudice to the

opposing party are critical factors in determining whether an amendment should be granted. Id. at

130, quoting Head v. Jellico Housing Authority, 870 F.2d 1117, 1123 (6th Cir. 1989). These

considerations apply as well in capital habeas corpus cases. Coe v. Bell, 161 F.3d 320, 341 (6th

Cir. 1998), quoting Brooks.

       The Supreme Court of the United States decided Atkins v. Virginia, 536 U.S. 304, on June



                                                 3
20, 2002, making it unconstitutional for a State to execute a person who is intellectually disabled2.

That decision was handed down before Elmore was tried and almost six years before he filed his

original Petition in this Court on May 1, 2008. The Court opened this case and appointed counsel

in July 2007, so Elmore has been represented here for more than twelve years.

        The usual concern with undue delay under Fed.R.Civ.P. 15 is late amendments that disrupt

trial schedules and can cause the reopening of discovery3. More generally, late amendments

prevent finality. The same is true with capital habeas corpus cases. Finality is a concern of the

State regarding its judgment of conviction, but also for the Court, whose limited resources are

burdened by continuing to litigate cases which should have been final years before.

        Elmore’s excuse for seeking to amend as late as he did is that he was appointed new counsel

in August 2018. But the counsel he had before, Kathleen McGarry and William Lazarow, were

already experienced capital litigators when they were appointed in 2007 and vigorously litigated

this case during their tenure. Habeas petitioners should not get a fresh start on the undue delay

clock on account of changing counsel, and the proposed amendment here has been unduly delayed.

        In addition to undue delay, Foman requires us to consider whether Elmore has a dilatory

motive. Every capital habeas petitioner has a strong motive to delay finality of his habeas case

because the Supreme Court of Ohio does not set execution dates in these cases until the habeas


2
  The Supreme Court used the then-prevalent term “mentally retarded,” but switched seamlessly to “intellectually
disabled” in Hall v. Florida, 572 U.S. 701 (2014), holding the term “intellectual disability” now has the same legal
meaning as the term “mental retardation” did in Atkins.
3
  The liberal amendment policy of Ruel 15 is constricted by the case management concerns embodied in Fed.R.Civ.P.
16.
                  Once the scheduling order’s deadline to amend the complaint passes, however, “a
                  plaintiff must first show good cause under Rule 16(b) [of the Federal Rules of
                  Civil Procedure] for failure earlier to seek leave to amend” and the district court
                  must evaluate prejudice to the nonmoving party “before a court will [even]
                  consider whether amendment is proper under Rule 15(a).”

Commerce Benefits Group, Inc. v. McKesson Corp., 326 Fed. Appx. 369, 376 (6th Cir. 2009), quoting Leary v.
Daeschner, 349 F.3d 888, 909 (6th Cir. 2003).


                                                         4
case is finally resolved4. The motive to delay execution is so obvious that petitioner’s counsel

rarely to attempt to rebut it when filing motions in these cases and Petitioner has not done so here.

Thus both undue delay and dilatory motive cut against allowing the amendment.

        The last Foman factor is futility: could the amended pleading withstand a motion to

dismiss? That question requires evaluation of the merits of both the proposed pleading and any

proffered affirmative defenses and some courts prefer not to reach the merits on a motion to amend.

Petitioner urges the Court not to reach the merits on this motion to amend, relying on Stuckey v.

Online Resources Corp., 2010 WL 11565402 (S.D. Ohio Nov. 1, 2010), and Pritchett v. Gentry,

2019 U.S. Dist. LEXIS 101556 (D. Nev. Jun. 17, 2019).

        In Stuckey, Judge Holschuh overruled objections to an order of Magistrate Judge Terry

Kemp which allowed an amendment “in the exercise of discretion to permit the claim to be tested

before the District Judge by way of a motion to dismiss.” This decision reflects the pattern of

practice at the Columbus location of Court, at least under Judge Holschuh, where the eventual

motion to dismiss would not have been referred to the assigned magistrate judge for an initial

recommendation. In contrast, in habeas corpus cases referred to the undersigned, the pattern of

practice for all District Judges has been to refer all pretrial matters for initial consideration by the

undersigned, whether for decision under Fed.R.Civ.P. 72(a) or recommendation under

Fed.R.Civ.P. 72(b). In addition, Magistrate Judge Kemp had found no undue delay and no dilatory

motive.

        A practice of deferring merits consideration until after amendment also makes more case

management sense when a proposed amendment must only meet a “notice pleading” requirement.

Yet Rule 2 of the Rules Governing § 2254 Cases requires considerably more than notice pleading


4
 Elmore has no execution date although the Ohio Department of Rehabilitation and Corrections has execution dates
scheduled into 2024. https://drc.Ohio.gov/execution-schedule, visited July 17, 2019.

                                                       5
and in fact Petitioner has pleaded his claims very extensively: the proposed Fourth Amended

Petition is 309 pages long (ECF No. 175-1). This is not uncommon in capital habeas corpus cases.

In fact, the presently pending Third Amended Petition, filed by prior counsel, is 256 pages long

(ECF No. 143).

       In Pritchett, Judge Dorsey allowed amendment to add a claim under McCoy because (1)

“[p]arties in other cases now are litigating the scope and retroactive application of McCoy” and (2)

there had been no state court ruling on the State’s claim of procedural default, leading the judge to

enter a stay under Rhines v. Weber, 544 U.S. 269 (2005), and sua sponte order a return to state

court for exhaustion. Judge Dorsey particularly noted that Pritchett was not subject to the death

penalty (he was serving a sentence of life without parole for murder) and had no dilatory motive.

Like Judge Kemp and Judge Holschuh, she believed “[t]he viability of this claim is a question that

the court should answer only after full briefing . . .”

       In contrast, in this case, Petitioner has a strong dilatory motive, as noted above, and there

has been extensive briefing on the merits of the proposed new claims and defenses. It is unclear

what judicial economy benefit would be achieved by postponing the futility question.



Is Hall v. Florida Applicable to this Habeas Corpus Case?



       In Atkins v. Virginia, supra, the Supreme Court recognized a new substantive Eighth

Amendment right, the right not to be executed if one is intellectually disabled. That recognition

occurred in 2002 and Ohio had adopted a definition of intellectual disability and a method for

adjudicating Atkins claims to that effect as of the time of Elmore’s trial in 2003. In State v. Lott,

97 Ohio St. 3d 303 (2002), applying Atkins, the Supreme Court of Ohio held an Ohio death row


                                                   6
inmate could file a new post-conviction petition raising the Atkins claim within 180 days of that

decision, to wit, on June 9,2003. The burden was placed on the defendant to establish mental

retardation by a preponderance of the evidence. The trial court was instructed to apply the clinical

definitions of retardation approved in Atkins: (1) significantly subaverage intellectual functioning,

(2) significant limitations in two or more adaptive skills, such as communications, self-care, and

self-direction, and (3) onset before the age of 18. IQ tests were to be considered but were not to

be determinative. Lott recognized a rebuttable presumption that a defendant is not mentally

retarded if his or her IQ is above 70.

       Thus Atkins was firmly in place when Elmore was tried in 2003, but no claim of intellectual

disability was made or litigated at trial or on direct appeal. However, a claim of ineffective

assistance of trial counsel for failure to obtain a “mental retardation” expert was raised in the

original Petition (ECF No. 13, PageID 179-80).

       Subject to two narrow exceptions, a case that is decided after a defendant's conviction and

sentence become final may not provide the basis for federal habeas relief if it announces a new

rule. Graham v. Collins, 506 U.S. 461 (1993); Stringer v. Black, 503 U.S. 222 (1992); Teague v.

Lane, 489 U.S. 288 (1989). “Two exceptions to the Teague rule, however, permit the retroactive

application of a new rule whenever: 1) the rule places certain kinds of primary, private individual

conduct beyond the power of the criminal law-making authority to proscribe or otherwise prohibits

imposition of a certain type of punishment for a class of defendants because of their status or

offense; or 2) the rule announces a new “watershed” rule of criminal procedure implicating the

fundamental fairness and accuracy of the criminal proceeding.” In re Carl Green, 144 F.3d 384,

386 (6th Cir. 1998), citing Caspari v. Bohlen, 510 U.S. at 396.

       Elmore argues the rules announced in Hall, Moore I, and Moore II apply retroactively to



                                                 7
this case because collectively they define a class of defendants who, because they are intellectually

disabled under the definition adopted in these cases, may not be executed. Although Atkins

adopted a new rule – the intellectually disabled may not be executed – it did not define the class

of people who are protected by that right as the Supreme Court recognized in Hall and Bies.

       In Hall v. Florida, 572 U.S. 701 (2014), the Supreme Court invalidated the State of

Florida’s strict cutoff of an intelligence quotient (“IQ”) score of 70 for purposes of an Atkins claim.

Hall filed a post-Atkins application to have his death sentence set aside because of intellectual

disability. Because he had a tested IQ score of 71, the Florida courts barred him from presenting

other evidence of his disability. The United States Supreme Court reversed and held the Florida

statute, as interpreted by the Florida Supreme Court, to be unconstitutional. Justice Kennedy noted

that in Atkins the Court had said “the medical community defines intellectual disability according

to three criteria: significantly subaverage intellectual functioning, deficits in adaptive functioning

(the inability to learn basic skills and adjust behavior to changing circumstances), and onset of

these deficits during the developmental period.” 572 U.S. at 710.

       In Bies v. Bobby, 556 U.S. 825 (2009), the Court recognized that it had not in Atkins

provided “definitive procedural or substantive guides for determining when” a person who claims

intellectual disability “falls within the protection of the Eighth Amendment.” Justice Kennedy

repeated what the Atkins court had said: “those persons who meet the “clinical definitions” of

intellectual disability “ by definition . . . have diminished capacities to understand and process

information, to communicate, to abstract from mistakes and learn from experience, to engage in

logical reasoning, to control impulses, and to understand the reactions of others.” 572 U.S. at 719-

20, quoting Atkins, at 318. Justice Kennedy concluded “[t]his Court agrees with the medical

experts that when a defendant’s IQ test score falls within the test’s acknowledged and inherent



                                                  8
margin of error [the Standard Error of Measurement], the defendant must be able to present

additional evidence of intellectual disability, including testimony regarding adaptive deficits.” Id.

at 723.

          In Moore v. Texas, 137 S. Ct. 1039 (2017)(“Moore I”), the Court reversed a holding of the

Texas Court of Criminal Appeals that Moore’s intellectual disability was to be evaluated in the

first instance under factors that court had adopted in 1992 rather than under current medical

guidelines. The Court found this conclusion “irreconcilable with Hall.” Id. at 1049. In Moore II

it held that the Texas Court of Criminal Appeals decision on remand is “inconsistent with our

opinion in [Moore I].” 139 S. Ct. 666, 670 (2019).

          The Magistrate Judge concludes that Hall, Moore I, and Moore II do not create a new

substantive constitutional right which is retroactively applicable on collateral review.        The

substantive right in question was recognized in Atkins: intellectually disabled people may not be

executed. Hall limits the procedures a State may use in determining intellectual disability: a State

may not set an absolute cut-off of an IQ score above 70. Moore I further limits the procedures a

State may use for that determination: it must assess intellectual disability in accordance with

current medical standards. Moore II in effect applies Moore I to the record before the Texas Court

of Criminal Appeals; it is properly seen as an enforcement of the mandate rule.

          In In Re Payne, 772 Fed. App’x 534 (6th Cir. Feb. 8, 2018), the Sixth Circuit considered

the possible retroactivity of Hall and Moore I and held

                 Even if we assume, without deciding, that Hall and Moore announce
                 new rules of constitutional law, Payne has not shown that these
                 decisions apply retroactively. Federal courts have repeatedly
                 concluded that Hall and Moore merely created new procedural
                 requirements that do not amount to "watershed rules of criminal
                 procedure." See Williams v. Kelley, 858 F.3d 464, 474 (8th Cir.
                 2017) (Moore not retroactive); Goodwin v. Steele, 814 F.3d 901, 904
                 (8th Cir. 2014) (Hall not retroactive); Kilgore v. Sec'y, Fla. Dep't of

                                                   9
                    Corr., 805 F.3d 1301, 1314 (11th Cir. 2015) (Hall not retroactive);
                    Lynch v. Hudson, No. 2:07-CV-948, 2017 U.S. Dist. LEXIS
                    125725, 2017 WL 3404773, at *2-3 (S.D. Ohio Aug. 9, 2017)
                    (Moore and Hall do not apply retroactively)5; Smith v. Dunn, No.
                    2:13-CV-00557-RDP, 2017 U.S. Dist. LEXIS 113862, 2017 WL
                    3116937, at *4-6 (N.D. Ala. July 21, 2017) (Moore and Hall do not
                    apply retroactively); Prieto v. Davis, No. 3:13CV849-HEH, 2014
                    U.S. Dist. LEXIS 107504, 2014 WL 3867554, at *41-42 (E.D. Va.
                    Aug. 5, 2014) (Hall not retroactive).

Id. at 538. Although Payne is unpublished, a prior unpublished Sixth Circuit opinion can "establish

the law" governing a particular subject. PBGC v. Alloytek, 924 F.2d 620 (6th Cir. 1991). Elmore

cites several state court decisions that have applied Hall and Moore retroactively. (See Motion,

ECF No. 175, PageID 13195, citing White v. Commonwealth, 500 S.W.3d 208, 215 (Ky. 2016); Walls

v. State, 213 So.3d 340, 346 (Fla. 2016); and Ex Parte Cathey, 2018 Tex. Crim. App. Unpub. Lexis

736 (Nov. 7, 2018).) None of these opinions provides any analysis of why, under Teague, these

decisions should apply retroactively.

           In a published decision in Hill v. Anderson, 881 F.3d 483 (6th Cir. 2018), the court applied

Moore I retroactively, i.e., to evaluate an Ohio court’s rejection of Hill’s intellectual disability

claim. However, Hill no longer stands as authority for that proposition because the Supreme Court

has reversed that decision and remanded the case. Shoop v. Hill, 139 S. Ct. 504 (2019)(GVR per

curiam).

           Because Hall, Moore I, and Moore II do not recognize a new substantive right, they are not

applicable on collateral review. For that reason, the proposed amendment to add Claim XX would

be futile. And because of that futility as well as undue delay in bringing Claim XX and noting

Elmore’s dilatory motive, the Motion to Amend to add Claim XX is denied.




5
    This is a decision of the undersigned which remains pending before the assigned District Judge on objections.

                                                           10
Does McCoy v. Louisiana Apply in Habeas Corpus?



       In McCoy v. Louisiana, 584 U.S. ___, 138 S. Ct. 1500 (2018), the Supreme Court held that

admitting guilt in a criminal trial when client wants to oppose it, even when the evidence is

overwhelming, is a structural error and violates a client’s right to autonomy under the Sixth

Amendment.

       In Elmore’s currently pending Corrected Third Amended Petition, Claim 6.C reads as

follows:

       C. Improperly conceding guilt.

              198) In opening statement, defense counsel told the jurors that when
              all the evidence had been presented, they would find “that the State
              has failed to prove the allegations, the elements and the offenses that
              they are claiming in this case.” (Trial Transcript, ECF No. 138-2,
              PageID 6113). However in closing argument defense counsel totally
              reversed their position, conceding that Elmore was guilty of all the
              offenses with which he was charged except aggravated murder:

                  Phillip Elmore committed a burglary, he committed a
                  kidnapping, he committed a robbery, he committed a theft
                  of a motor vehicle, and he committed murder. He did not
                  commit aggravated murder.

              (Trial Transcript, ECF No. 138-3, PageID 6518).

              199) Trial counsel Sanderson, who made both the opening and
              closing statements did not believe he needed to discuss “trial
              strategy” with the client. He admitted:

                  “I agree that it doesn't seem to make a lot of sense for me
                  to say in the beginning – I haven't seen my opening
                  statement. I don't recall what my opening statement was.
                  I'll be candid and say I'm surprised that I would have said
                  in opening statement they ain't going to prove nothing,
                  because I sort of knew what this case was about from the
                  beginning, but if that was a representation I made during

                                                11
    opening statement and then concluded the way I did, I
    would agree that that doesn't make a lot of sense.”

(Federal Discovery Deposition, Sanderson Deposition, ECF No.
132-2, PageID 4530)
200) Needless to say, the prosecution wasted no time emphasizing
defense counsel’s concessions in its rebuttal argument:

    And, as [the prosecutor’s co-counsel] indicated, the
    evidence in this case proves beyond a reasonable doubt that
    the defendant is guilty of kidnapping, just as his attorney
    told you. He is guilty of aggravated robbery, just as his
    attorney told you. He is guilty of everything he is charged
    with according to the attorney, except the aggravated
    murder. Oh, no, that’s something less. We’ll talk about that
    a little bit later. Certainly the crime committed against Pam
    Annarino was not less. It was, pure and simple, an
    aggravated murder.

(Trial Transcript, ECF No. 138-3, PageID 6519).

201) The prosecution further argued in rebuttal that defense
counsel’s concessions also proved three of the four specifications
which made Elmore death eligible:

    Was the aggravated murder committed while the defendant
    was committing kidnapping, and was he the principal
    offender? He wasn’t just the principal offender, folks, he
    was the only offender. Yes, how do you know it was?
    Because the defense attorneys told you that. Was it
    committed during an aggravated burglary? Yes. How do
    you know that? Because they admit that. Was the murder
    committed during an aggravated robbery? Yes. Because
    the defendant told you that. Those are the facts in this
    particular case.

(Trial Transcript, ECF No. 138-3, PageID 6531-6532). Needless to
say, it took the jurors only a few hours (during which they also ate
lunch) to render their verdicts finding Elmore guilty of all charges
and death penalty specifications. (Id., PageID 6571-6583).

202) Defense counsel had previously moved for judgment of
acquittal pursuant to Crim.R. 29 as to specification 1 of Count 1,
specification 2 of Count 1 and as to Count 3 all dealing with
kidnapping. (Trial Transcript, ECF 138-3, PageID 6460). The trial
court denied the motion. (Id., PageID 6484). As set forth above,

                                 12
             defense counsel admitted during closing argument that Elmore
             committed a kidnapping. (Id., PageID 6518). During rebuttal, the
             prosecution capitalized on defense counsel’s admission that Elmore
             was guilty of kidnapping. (Id., PageID 6531).

             203) After the jury was instructed, defense counsel renewed the
             motion for judgment of acquittal. (Trial Transcript, ECF No. 138-3,
             PageID 6573). The trial court again overruled the renewed motion
             for judgment of acquittal. (Id., PageID 6574). Elmore contends that
             presenting inconsistent theories on outcome determinative matters
             is not the hallmark of an effective advocate. In fact, under Evid. R.
             801(D)(2)(c) and (d), defense counsel’s statement may be
             considered a representative admission. See e.g., United States v.
             McClellan (CA7 1989), 868 F.2d 210, 215; United States v. Bentson
             (CA9 1991), 947 F.2d 1353, 1356.

             204) On the one hand defense counsel tried to convince the trial
             judge to acquit Elmore on the kidnapping charge and specifications,
             while at the same time, telling the jury that he was guilty of that
             charge and specifications. Defense counsel knew or should have
             known that they could not have it both ways. This constitutes
             deficient performance.

             205) In Florida v Nixon, 543 U.S. 75 (2004), the Court held that
             while defense counsel is not obligated to gain express consent to a
             proposed strategy in which guilt is conceded, that counsel is
             obligated to explain such a strategy to the defendant. There is no
             indication that Elmore had any knowledge of this “strategy,” if it
             can even be termed a strategy since defense counsel was inconsistent
             in implementation.

             206) Elmore was prejudiced by this deficient performance in a
             number of ways. First, the trial court hearing these inconsistent
             arguments would have no doubt that its initial denial of the motion
             for acquittal was justified and that defense counsel was merely
             renewing the motion without a basis. Second, the prosecution
             latched onto defense counsel’s admission in final argument and
             contended that it showed that the evidence presented by the
             prosecution was true. Thirdly, the prosecution also used defense
             counsel’s admissions to prove three of the four death penalty
             specifications thereby ensuring that Elmore would be death eligible.

(ECF No. 143, PageID 12189-93.)

      Elmore proposes to amend this Claim 6.C to read:



                                              13
C. Improperly conceding guilt without consent

198) In opening statement, defense counsel told the jurors that when
all the evidence had been presented, they would find “that the State
has failed to prove the allegations, the elements and the offenses that
they are claiming in this case.” (Trial Transcript, ECF No. 138-2,
PageID 6113). However in closing argument defense counsel totally
reversed their position, conceding that Elmore was guilty of all the
offenses with which he was charged except aggravated murder:

    Phillip Elmore committed a burglary, he committed a
    kidnapping, he committed a robbery, he committed a theft
    of a motor vehicle, and he committed murder. He did not
    commit aggravated murder.

(Trial Transcript, ECF No. 138-3, PageID 6518).

199) Trial counsel Sanderson, who made both the opening and
closing statements did not believe he needed to discuss “trial
strategy” with the client. He admitted: “I agree that it doesn't seem
to make a lot of sense for me to say in the beginning – I haven't seen
my opening statement. I don't recall what my opening statement
was. I'll be candid and say I'm surprised that I would have said in
opening statement they ain't going to prove nothing, because I sort
of knew what this case was about from the beginning, but if that was
a representation I made during opening statement and then
concluded the way I did, I would agree that that doesn't make a lot
of sense.” (Federal Discovery Deposition, Sanderson Deposition,
ECF No. 132-2, PageID 4530)

200) Needless to say, the prosecution wasted no time emphasizing
defense counsel’s concessions in its rebuttal argument:

    And, as [the prosecutor’s co-counsel] indicated, the
    evidence in this case proves beyond a reasonable doubt that
    the defendant is guilty of kidnapping, just as his attorney
    told you. He is guilty of aggravated robbery, just as his
    attorney told you. He is guilty of everything he is charged
    with according to the attorney, except the aggravated
    murder. Oh, no, that’s something less. We’ll talk about that
    a little bit later. Certainly the crime committed against Pam
    Annarino was not less. It was, pure and simple, an
    aggravated murder.

(Trial Transcript, ECF No. 138-3, PageID 6519).



                                  14
201) The prosecution further argued in rebuttal that defense
counsel’s concessions also proved three of the four specifications
which made Elmore death eligible:

    Was the aggravated murder committed while the defendant
    was committing kidnapping, and was he the principal
    offender? He wasn’t just the principal offender, folks, he
    was the only offender. Yes, how do you know it was?
    Because the defense attorneys told
    you that.

    Was it committed during an aggravated burglary? Yes.
    How do you know that? Because they admit that.

    Was the murder committed during an aggravated robbery?
    Yes. Because the defendant told you that. Those are the
    facts in this particular case.

(Trial Transcript, ECF No. 138-3, PageID 6531-6532). Needless to
say, it took the jurors only a few hours (during which they also ate
lunch) to render their verdicts finding Elmore guilty of all charges
and death penalty specifications. (Id., PageID 6571-6583).

202) Defense counsel had previously moved for judgment of
acquittal pursuant to Crim.R. 29 as to specification 1 of Count 1,
specification 2 of Count 1 and as to Count 3, all dealing with
kidnapping. (Trial Transcript, ECF 138-3, PageID 6460). The trial
court denied the motion. (Id., PageID 6484). As set forth above,
defense counsel admitted during closing argument that Elmore
committed a kidnapping. (Id., PageID 6518). During rebuttal, the
prosecution capitalized on defense counsel’s admission that Elmore
was guilty of kidnapping. (Id., PageID 6531).

203) After the jury was instructed, defense counsel renewed the
motion for judgment of acquittal. (Trial Transcript, ECF No. 138-3,
PageID 6573). The trial court again overruled the renewed motion
for judgment of acquittal. (Id., PageID 6574). Elmore contends that
presenting inconsistent theories on outcome determinative matters
is not the hallmark of an effective advocate. In fact, under Evid. R.
801(D)(2)(c) and (d), defense counsel’s statement may be
considered a representative admission. See e.g., United States v.
McClellan (CA7 1989), 868 F.2d 210, 215; United States v. Bentson
(CA91991), 947 F.2d 1353, 1356.

204) On the one hand defense counsel tried to convince the trial
judge to acquit Elmore on the kidnapping charge and specifications,

                                 15
while at the same time, telling the jury that he was guilty of that
charge and specifications. Defense counsel knew or should have
known that they could not have it both ways. This constitutes
deficient performance.

205) In McCoy v. Louisiana, 584 U.S. ___, 138 S.Ct. 1500 (2018),
the Supreme Court held that trial counsel must discuss any possible
concession of guilt and can only concede guilt if a defendant either
agrees to such a concession or otherwise acquiesces. As the Court
held in McCoy: “Counsel, in any case, must still develop a trial
strategy and discuss it with her client, see Nixon, 543 U.S. at 178,
explaining why, in her view, conceding guilt would be the best
option.” , 584 U.S. at ___, 138 S.Ct. at 1509. But if, after
consultation, the defendant does not agree to concede his guilt as to
charges made by the prosecution, “it [is] not open to [counsel] to
override [the defendant’s] objection.” Id. Florida v Nixon, 543 U.S.
175 (2004), held that defense counsel is obligated to explain such a
strategy to the defendant and may move forward with such a strategy
only if the defendant consents or otherwise acquiesces. Id. at 178.
Counsel, however, did not discuss his proposed actions and closing
argument with Elmore. Counsel did not inform Elmore of counsel’s
proposed strategy of conceding guilt as to numerous charges and
death penalty specifications. Elmore had no knowledge of counsel’s
“strategy” and did not consent.

206) Consequently, in this capital case, Elmore was denied his Sixth
Amendment rights as recognized by McCoy. As McCoy has recently
held, Elmore is thus entitled to relief as a matter of law, because this
constitutional violation was a structural error, which entitles him to
a new trial and certainly a new sentencing hearing, given the denial
of his right to autonomy. McCoy, 584 U.S. at ___, 138 S.Ct. at 1511-
1512 (where defendant is denied autonomy to choose concession of
guilt, error is structural, and no prejudice need be shown under the
Sixth Amendment). Further, Elmore establishes (should he be
required to do so) that, in violation of the right to effective counsel
under the Sixth Amendment, he was prejudiced by counsel’s actions
in a number of ways. First, the trial court hearing counsel’s
inconsistent arguments would have no doubt that its initial denial of
the motion for acquittal was justified and that defense counsel was
merely renewing the motion without a basis. Second, the
prosecution latched onto defense counsel’s admission in final
argument and contended that it showed that the evidence presented
by the prosecution was true. Thirdly, the prosecution also used
defense counsel’s admissions to prove three of the four death
penalty specifications thereby ensuring that Elmore would be death
eligible, and paved the way for the imposition of the death sentence.

                                  16
               Under these circumstances, the death sentence was tainted and
               imposed because of counsel’s denial of Elmore’s right to autonomy
               and to effective counsel, in direct contravention of McCoy and the
               Sixth Amendment. Under the Sixth Amendment, Elmore is
               therefore entitled to a new trial and a new sentencing hearing free
               from the taint of the denial of his autonomy and right to present his
               defense with the assistance of counsel.

(ECF No. 175-1, PageID 13291-97.)

       As can be seen by comparing the language, ¶¶ 198-204 in the proposed Fourth Amended

Petition are identical to the same numbered paragraphs in the Corrected Third Amended Petition.

However in proposed paragraphs 205 and 206, Elmore wishes to switch from a claim of ineffective

assistance of trial counsel under Florida v. Nixon, 543 U.S. 75 (2004), to a claim of client

autonomy under McCoy v. Louisiana, 584 U.S. ___, 138 S. Ct. 1500 (2018).

       Elmore filed his Motion to Amend March 25, 2019, about ten months after McCoy was

decided on May 14, 2018. This does not constitute undue delay. Elmore’s dilatory motive noted

above applies to this claim as well. But the crux of the matter is futility. Proposed ¶¶ 205 and 206

could not withstand a motion to dismiss because McCoy does not apply to this case.

       First of all, the rule established in McCoy – a trial attorney may not admit guilt over his or

her client’s adamant refusal to allow the concession – was not clearly established at the time the

Ohio courts decided Elmore’s ineffective assistance of trial counsel claim, for purposes of

evaluating any such decision under 28 U.S.C. § 2254(d)(1). On the other hand, if this is considered

as a new claim not made in the state courts, McCoy did not establish a new substantive rule of

constitutional law in the Teague sense, nor is its holding a “watershed” rule of criminal procedure.

       Secondly, Elmore’s reliance on the ruling that conceding guilt over client objection is a

structural error does not make it retroactive, as he appears to assert. Structural error is not subject

to harmless error analysis under Brecht v. Abrahamson, 507 U.S. 619 (1993). But that does not



                                                  17
make recognition of a new type of structural error to be retroactively applicable in habeas. Elmore

cites no case authority to the contrary and the Court is aware of none.

       Therefore the Motion to Amend is denied insofar as it proposes to substitute new ¶¶ 205-

206 for the same numbered paragraphs in the Corrected Third Amended Petition.



Ineffective Assistance of Trial Counsel Claims



       In the Corrected Third Amended Petition, Elmore alleges ineffective assistance of trial

counsel in eight sub-claims, A through H. In his instant Motion he proposes to amend sub-claims

D, G, and H, respectively claiming ineffective assistance of trial counsel in failure to obtain a PET

scan of Elmore’s brain; failure to investigate, obtain, and utilize an intellectual disability expert;

and failure to investigate, obtain and utilize a substance abuse expert (ECF No. 143, PageID 12105-

06).

       Having compared proposed amended sub-claims 10(D), 10(G), and 10(H) with the parallel

claims made in the Corrected Amended Third Petition, the Court finds the proposed changes

merely clarify the allegations made previously and therefore raise no futility or statute of

limitations issues. Accordingly, Petitioner’s Motion to Amend to change the pleading of sub-

claims 10(D), 10(G), and 10(H) is GRANTED.



The Statute of Limitations



       Neither Hall nor Moore I was expressly made retroactive by the Supreme Court so as to

qualify Elmore claims under those cases for a restart of the statute of limitations under 28 U.S.C.



                                                 18
§ 2244(d)(1)(C). But even if they had been, Elmore’s Motion to Amend would be untimely as to

Claim XX. Hall was handed down May 27, 2014, so that claims based on Hall were required to

be filed by May 27, 2015; the Motion to Amend was not filed until March 25, 2019, almost four

years later. Moore I was decided March 28, 2017, so the Motion to Amend (assuming Moore I

created a new right) was virtually a year late.     The statute of limitations makes the Motion to

Amend futile as to any claims under Hall or Moore I and the Motion to add those claims is denied

on that basis as well.

       While Elmore argues that the Motion to Amend is timely bedause it was filed within one

year of Moore II, no reasonable reading of that decision sgguests its creates any new procedural,

much less substantive, right.



Motion to Stay



       District courts have authority to grant stays in habeas corpus cases to permit exhaustion of

state court remedies in consideration of the AEDPA’s preference for state court initial resolution

of claims. However, in recognizing that authority, the Supreme Court held:

               [S]tay and abeyance should be available only in limited
               circumstances. Because granting a stay effectively excuses a
               petitioner's failure to present his claims first to the state courts, stay
               and abeyance is only appropriate when the district court determines
               there was good cause for the petitioner's failure to exhaust his claims
               first in state court. Moreover, even if a petitioner had good cause for
               that failure, the district court would abuse its discretion if it were to
               grant him a stay when his unexhausted claims are plainly meritless.
               Cf. 28 U.S.C. § 2254(b)(2) ("An application for a writ of habeas
               corpus may be denied on the merits, notwithstanding the failure of
               the applicant to exhaust the remedies available in the courts of the
               State"). . . .



                                                  19
               On the other hand, it likely would be an abuse of discretion for a
               district court to deny a stay and to dismiss a mixed petition if the
               petitioner had good cause for his failure to exhaust, his unexhausted
               claims are potentially meritorious, and there is no indication that the
               petitioner engaged in intentionally dilatory litigation tactics.

Rhines v. Weber, 544 U.S. 269, 277-278 (2005). “Staying a federal habeas petition frustrates

AEDPA’s objective of encouraging finality by allowing a petitioner to delay the resolution of

federal proceedings. Id.

       The decision on whether to hold habeas proceedings in abeyance so that a petitioner may

exhaust those claims in the state courts, is within this Court’s sound discretion. Rhines v. Weber,

544 U.S. 269, 277-78 (2005); Cowan v. Stovall, 645 F.3d 815, 820-21 (6th Cir. 2011). The

petitioner must “[1)] show good cause for failing to present the claims before the state court in the

first instance, and 2) show that his unexhausted claims are not ‘plainly meritless.’” Wagner v.

Smith, 581 F.3d 410, 419 (6th Cir. 2009), quoting Rhines, 544 U.S. at 277.

       Because the Magistrate Judge has denied Elmore’s Motion to Amend to add new claims,

the currently pending Petition is not “mixed” in the sense of including exhausted and unexhausted

claims and the Court has the authority to continue to adjudicate it. At the same time, Elmore has

filed a successive post-conviction petition in the Licking County Court of Common Pleas raising

the claims made here. If that court concludes it has jurisdiction to adjudicate those claims and

eventually grants Elmore relief on that basis, this habeas case will become moot. Even if that court

eventually denies relief but takes additional evidence, this Court may be able to consider that

evidence without breaching the rule in Cullen v. Pinholster, 563 U.S. 170 (2011). If no stay is

granted, Elmore can continue to litigate in this Court and obtain a District Judge conclusion as to

the correctness vel non of the Magistrate Judge’s decision on amendment. Nothing about a failure

to stay these proceedings will prevent Elmore from litigating in the Ohio courts; the pendency of



                                                 20
this case in no way prevents them from proceeding. Accordingly, the Motion to Stay is DENIED

without prejudice to Elmore’s proceeding in the Licking County Court. By separate Order, the

Magistrate Judge has required Petitioner to keep this Court currently apprised of proceedings in

the state courts (ECF No. 205).



Motion for Evidentiary Hearing



       As agreed during the oral argument on July 24, 2019, the Motion for Evidentiary Hearing

is premature and is denied without prejudice on that basis.



July 30, 2019.

                                                               s/ Michael R. Merz
                                                              United States Magistrate Judge




                                                21
